In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0818V
                                          UNPUBLISHED


    ANA MARGARITA FLORES,                                       Chief Special Master Corcoran

                         Petitioner,                            Filed: August 2, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Paul Adrian Green, Law Office, Pasadena, CA, for Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.

                                 DECISION AWARDING DAMAGES1

       On June 3, 2019, Ana Margarita Flores filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered on October 14, 2018. Petition at
Introduction. Petitioner further alleges that her GBS persisted for more than six months.
Petition at 4. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On January 22, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On July 30, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded a total of $89,691.67,
(comprised of damages for pain and suffering in the amount of $85,000.00, and damages

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
for unreimbursed out-of-pocket medical expenses in the amount of $4,691.67). Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $89,691.67 (comprised of damages for pain and suffering in the
amount of $85,000.00, and damages for unreimbursed out-of-pocket medical
expenses in the amount of $4,691.67) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


ANA MARGARITA FLORES,

                Petitioner,                           No. 19-818V
                                                      Chief Special Master Corcoran
 v.                                                   SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Procedural History and Items of Compensation

       On June 3, 2019, Ana Margarita Flores (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended, alleging that she suffered Guillain-Barre Syndrome

(“GBS”) as the result of an influenza (“flu”), vaccination administered on October 14, 2018. See

Petition at Introduction. On January 19, 2021, respondent filed his Vaccine Rule 4(c) report, and

conceded that entitlement to compensation was appropriate under the terms of the Vaccine Act

for a Table injury for GBS following flu vaccination. ECF No. 48. Thereafter, on January 22,

2021, the Chief Special Master issued a Ruling on Entitlement, finding that petitioner was

entitled to vaccine compensation. ECF No 49. Based on the evidence of record, respondent

proffers that petitioner should be awarded $89,691.67, which is comprised of damages for pain

and suffering in the amount of $85,000.00, and damages for unreimbursed out-of-pocket medical
expenses in the amount of $4,691.67. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $89,691.67, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       LARA A. ENGLUND
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Mallori B. Openchowski
                                                       MALLORI B. OPENCHOWSKI
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146, Ben Franklin Station
                                                       Washington, DC 20044-0146
                                                       Tel.: (202) 305-0660
DATED: July 30, 2021                                   mallori.b.openchowski@usdoj.gov



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.